Citation Nr: 0333822	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-00 212 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of cold 
injury, right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1952 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  


FINDING OF FACT

1.  The veteran's report of a cold injury to his right foot 
during service is consistent with the conditions of his 
service.

2.  A cold injury to the right foot has been linked by 
competent medical opinion to service.


CONCLUSION OF LAW

Residuals of cold injury, right foot were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  VA is required 
to provide the claimant with notice of what information or 
evidence is to be provided by the Secretary and what 
information or evidence is to be provided by the claimant 
with respect to the information and evidence necessary to 
substantiate the claim for VA benefits.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim as set forth in the 
May 2001 rating decision and the December 2001 Statement of 
the Case (SOC).  The SOC provided the veteran with notice of 
all laws and regulations pertinent to the claim-including 
the law of the VCAA.  The veteran was not provided with 
further written notice of the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to his claim.  The Board will not remand the case to cure the 
procedural defect in notice based on its assessment that a 
full grant of the benefit sought on appeal is warranted. 

In regard to VA's duty to assist the veteran, the RO obtained 
service medical records and VA treatment records.  The RO 
afforded the veteran a VA medical examination and obtained a 
medical opinion.  In response to RO efforts to obtain records 
from the Social Security Administration (SSA), the SSA 
advised that the records had been destroyed.  The claims file 
shows that VA treatment records dated through December 2000 
have been associated with the folder.  It is not entirely 
clear whether the RO considered treatment records dated from 
June 2000 to December 2000.  Again, given the Board's 
assessment that a full grant of the benefit sought on appeal 
is warranted, the Board will not remand the case for the RO's 
initial consideration of these records or to obtain the 
veteran's waiver.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  

The service medical records show that in December 1952, the 
veteran was treated for right foot/ankle swelling.  His 
treatment regime included "PBZ" (phenoxybenzamine).  The 
veteran's right foot received further treatment in January 
1953.  No residuals of a cold injury of the right foot was 
identified at the separation examination conducted in June 
1954.

The DD Form 214 shows that the veteran received the National 
Defense Service Medal and the Korean Service Medal.  

Post-service medical records include a VA record dated in 
March 1964, the September 1964 VA examination report, and 
private medical records from Dr. J.A.W. dated in November 
1964, which are absent complaints of or findings of residuals 
of a cold injury of the right foot.  

A report from Dr. E.M.W. shows that he examined the veteran 
for several problems in November 1964.  The veteran reported 
that three months ago while lying on a couch at home, he had 
a "stroke" that partly paralyzed the whole right side of 
his body.  Dr. E.M.W. noted that the physical examination 
revealed indefinite hypoesthesia of the lateral side of the 
right thigh, leg, and sole of the right foot.  Dr. E.M.W. 
noted that the motor power of the right hand and leg was 
slightly less than the left.  Dr. E.M.W.'s diagnoses included 
possible minor physical disabilities and psychophysiological 
musculoskeletal reaction, chronic, moderately severe with 
superficial hysterical conversions (hypoesthesia of the 
"left" [right] side of the body, etc).  

Dr. R.E.F.'s February 1965 report, the June 1965 VA 
examination report, VA treatment records dated from October 
1973 to February 1979, the January 1974 Michigan Laborer's 
Health welfare record, the August 1974 VA examination report, 
Dr. M.B.'s records dated from March 1984 to August 1984,  
Hackley Medical Center records dated from March 1984 to 
January 1985, Mercy Hospital records dated from March 1984 to 
March 1985, Social Security Administration records, and 
Workmen's Compensation records, are all absent complaints of 
or findings of residuals of a cold injury of the right foot.  

VA treatment records dated from August 1993 to December 2000 
show that in November 1994, the veteran presented with 
complaints of cardiac problems, during which time the 
examiner noted that the veteran had a mild scarred area over 
the 4th and 5th toes of the right foot.  The examiner further 
noted that the veteran sustained frostbite in Korea.  The 
examination revealed good pedal pulses.  No disorder was 
diagnosed.  An undated record noted a problem related to a 
history of frostbite.  A September 1999 record noted that the 
veteran complained of right foot pain and an open area around 
the little toe on the right foot.  A January 2000 record 
noted that the veteran complained of right foot pain and 
cellulitis of the 4th and 5th toes of the right foot.   The 
assessment was cellulitis.  

The February 2001 VA examination report shows that the 
veteran underwent a cold injury protocol examination and that 
the examiner reviewed the claims file.  The examiner noted 
that the veteran was in the Korean War.  The veteran related 
that he was there during the wintertime.  He stated that the 
weather was between 27 and 30 degrees below 0 at times.  He 
indicated that service personnel gave him some special boots 
to wear, but they were not warm enough when he stayed in the 
snow for long periods of time.  He related that after awhile 
his right foot basically froze.  He further reported that 
during an incident, he experienced a lot of numbness in his 
feet and his foot turned dark and blue; he went to see a 
doctor.  He indicated that service personnel placed him on 
some type of light duty and gave him some medications.  He 
maintained that since then he had had problems with both of 
his feet, especially the right one.  He reported that his 
feet get swollen from time to time-worse during the 
summertime.  He noted that they swelled up and the skin 
cracked open.  He complained of numbness in both feet-worse 
on the right.  He complained that his feet get significantly 
numb three or four times during the month during which time 
he has had to put his feet in warm water.  He complained of 
pain especially when he walked a lot.  He indicated that 
sometimes he fell because his feet were so numb that he could 
not stay in a standing position or walking position.  

The physical examination revealed diminished pulses in the 
feet that were barely 1+.   There was significant evidence of 
diminished circulation on his feet.  There was no hair 
growth.  His skin was thickened and thin.  There was no 
fissure or skin open between the little and second toes.  
There were some scars noted there, but there was no specific 
open area present.  The examiner noted that the veteran had 
significant problems with sensation to light touch or sharp 
objects from mid-leg down.  The neurological examination 
revealed diminished reflexes.  The subjective complaints of 
pain, numbness, etc., were supported by objective evidence of 
sensory changes detected by pinprick and touch.  The test of 
motor skills revealed weakness and atrophy.  The examiner's 
impression of an x-ray of the right foot was minimal 
degenerative arthritis involving the toes and 1st 
metatarsophalangeal joint.  In the diagnosis section, the 
examiner noted that the veteran had bilateral neuropathy that 
was due to cold feet injury.  The examiner commented that 
there was no evidence of open areas in the veteran's feet at 
this time, but there were some scars noted from previous 
opened areas.  The examiner opined that the symptoms that the 
veteran complained of were likely due to cold weather 
injuries the veteran sustained during the Korean War.  

While the veteran's service medical records do not 
specifically reflect treatment for frostbite of the right 
foot or toes, the Board does note the single entry of 
treatment for right foot/ankle swelling and follow up 
treatment that does occur during the winter months.  The 
Board considers the fact that the veteran's treatment 
included  "PBZ" (phenoxybenzamine) significant.  In 
addition, while the record thereafter does not reflect 
complaints of foot problems until approximately November 
1994, post-service medical records dated in the 1960s note 
some neurological pathology associated with the right foot 
not attributed as a residual of a stroke by Dr. E.M.W. 
despite the veteran's reported history of a "stroke."  
Significantly, according to the February 2001 VA examiner, 
the veteran currently has bilateral neuropathy that is 
symptomatic of a cold feet injury.  The VA examiner opined 
that the symptoms that the veteran complained of were likely 
due to cold weather injuries he sustained during the Korean 
War.  While the VA examiner clearly based his opinion at 
least in part on the report of medical history provided by 
the veteran, his opinion was also based on his evaluation of 
the veteran and objective evidence of neuropathy symptomatic 
of a cold injury.  There is no evidence of any post-service 
exposure to extremely cold weather.

In summary, the evidence of record reflects the current 
existence of residual effects of frostbite of the feet and 
toes.  In addition, although the veteran's separation 
examination did not reveal any relevant findings, the record 
does reveal that the veteran received treatment for a right 
foot problem during the winter months of 1952 and 1953.

Moreover, following a comprehensive examination of the 
veteran in February 2001, a VA examiner identified current 
residuals of frostbite of the feet in the context of a record 
that does not reflect any relevant pre-service or post-
service cold exposure.  The VA examiner's medical opinion is 
not contradicted by other medical opinion.  There is to be 
sure some ambiguity in the record, but the veteran's 
assertions, the assertions' compatibility with exposure in 
service to harsh climatic conditions, and the expert opinion 
probably place the record in equipoise, especially in the 
absence of competent countering evidence.    Hence, giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran has residuals of a cold injury of the right foot 
that was incurred in service and that residuals continued 
thereafter, that there is competent evidence that he 
currently has residual disability, and that service 
connection for such disability is warranted.


ORDER

Service connection for residuals of cold injury, right foot 
is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



